Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,986,152 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “after receiving, segmenting the composite video stream into the first and second tiles;
after segmenting, decoding the first tiles based on the first parameters and decoding the second tiles based on the second parameters; and 
after decoding, combining the first tiles and the second tiles for display of the image of the video stream”, where the closest prior art is Lim et al (US 2014/0119671 A1), Mann et al (US 2014/0059166 A1), Civanlar et al. (US 5,623,308 A) and Kodama (US 2008/0226186 A1).
Lim et al. is directed towards a video coding schemes supports splitting a picture into smaller rectangular units called tiles units. Each tile units can be independently encoded and decoded by separate encoders and decoders, respectively. The primary purpose of tiles units is to allow parallel processing of the picture to reduce implementation cost and complexity. The see abstract. 
Mann et al. is directed towards overhead video can be used to provide time-dependent, location-specific information to users who receive the overhead video utilizing a variety of communications systems with different bandwidths. It may be that a number of these users receive the overhead video over relatively low-bandwidth communications systems, such as through the use of mobile devices or in remote areas with no access to high-bandwidth network systems, see para: 0007. And it is assumed that the user requesting the video data has a computing device with a maximum bandwidth of about 512 kbps. To stream the entire video frame over this connection, the bandwidth could support a maximum frame rate of about 1 FPS, consuming about 445.5 kbps of the network capacity. Therefore, to deliver the video stream the video delivery system can deliver nine first tier streams centered on a target of interest (i.e., the target of interest is located in tile 5). With the target of interest located in a single tile, the video delivery system can stream the corresponding tile stream (stream 5 in FIG. 3A) at 2 frames per second, while streaming the remaining streams at 1 frame per second. This represents an improvement over streaming the entire video frame as one stream. If the user were to zoom in on the video stream so that a single tile from the tier 1 segmentation occupies the entire screen, the single tile can be treated as a composite of nine second tier tiles, as illustrated in FIG. 3B. If the viewport were centered around the target of interest located in a single second tier stream (e.g., tile 5e), the video delivery system can transmit the data stream for tile 5e at 30 frames per second, while transmitting the surrounding second tier streams at 7 frames per second (fps). This represents a greater improvement over the initial single stream of the entire video frame while maintaining compliance with network throughput restrictions, see para: 0069. 
And, Civanlar et al, which is in the same field of endeavor, discloses a video system is disclosed in which a single generic MPEG standard encoder (107) is used to simultaneously code and compress plural different resolution video signals from a single input video signal; and 
Last but not least, Kodama teaches an image processing apparatus that generates a code stream that encodes image data and includes a dividing unit that divides the image data into at least one rectangular area, a conversion unit that converts data of the rectangular area into conversion data, an ordering unit that adds the priority order to the conversion data, an encoding unit that rearranges the conversion data based on the priority order and encodes the conversion data into the code stream, and a coupling unit that adds a marker in the header part of the conversion data that identifies the priority order of the conversion data in the code stream, see abstract.
However, all the above prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. The same reasoning applies to independent claim 9 and 15, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486